Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022, has been entered. The rejections under 35 USC 101 are upheld and a rejection under 35 USC 112 is introduced.   

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant compares the instant claims to that of Example 39 of the USPTO Subject Matter Eligibility Examples. Examiner points out that the hypothetical claim of Example 39 was not directed to an abstract idea. The same determination is not applicable to the instant claims. The claims, as amended, remain directed to an abstract idea, specifically, a mental process with additional mathematical concepts amended in. As such, analysis must proceed to Prong Two. Under Prong Two, there must be additional limitations that indicate an integration into a practical application.  Here, the present invention may well improve a process for scheduling an imaging examination, but the idea lies within the abstract idea and does not integrate the abstract idea into a practical application. Beyond the abstract idea in claim 1, the additional element is the creation of an electronically formatted schedule. Beyond the abstract idea, claim 26 recites that the schedule is electronically formatted and the claimed steps are performed by a processor executing computer readable instructions encoded in a non-transitory computer readable storage medium. Claim 1 includes creating an electronically formatted schedule.  These elements are described at a high level of generality and are equated to generic computer components/operations that do not integrate the abstract idea into a practical application, nor do they offer an inventive concept under Step 2B. Examiner upholds the rejection under 35 USC 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2 and 4-14, 18, 20-22, 24, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2 and 4-14, 18, 20-22, 24, 26-29 is/are directed to a method and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes, a type of abstract idea.  More specifically, claim 1 is directed to:  receiving a set of imaging examination orders, wherein at least one imaging examination order of the set of imaging examination orders excludes a specification of an imaging protocol for imaging a corresponding patient; identifying in each imaging examination order at least one selected from a group comprising of a protocol and the excluded specification of the imaging protocol; extracting the identified protocol for the identified protocols from a corresponding imaging examination order, and extracting at least one imaging modality and an anatomy of interest to be imaged for the excluded specification of the imaging protocol from the at least one imaging examination order; automatically determining a protocol for each imaging examination order in the set of imaging examination orders based on information extracted from each imaging examination order, wherein each protocol specifies at least one imaging modality and an anatomy to be imaged, wherein determining the protocol for the at least one imaging examination order that excludes a specification of an imaging protocol for imaging a corresponding patient includes predicting the protocol based on the imaging modality and the anatomy of interest extracted from the imaging examination order; generating statistics of time durations of each of the determined protocols for previously performed examinations, using a statistical algorithm, based on the time durations of each of the determined protocols for the previously performed examinations, wherein the statistics include a plurality of protocol percentiles for the time durations; creating a set of simulated patients based on a first set of prior patients selected from the plurality of protocol percentiles; creating a first training set comprising the set of simulated patients and a second set of prior patients based on one of the protocol percentiles; training the statistical algorithm in a first stage using the first training set to obtain a 0-  95th percentile examination time duration; creating a second training set for a second stage of training comprising the first training set and a set of 100-95th percentile exam duration patients; training the statistical algorithm in a second stage using the second training set to obtain a worst case examination time duration; creating a third training set comprising the 0-95th percentile exam duration and the worst case exam duration to obtain a simulated average examination time duration for each of the protocols, and creating thesimulated average examination time duration of each of the determined protocols.
is a process that, under its broadest reasonable interpretation, is a mental process that can be practically performed by a human using pen and paper and mathematical concepts.
Claim 26 is directed to least one imaging modality, wherein the protocol of each imaging examination order is determined based on information extracted from each imaging examination order; generate statistics of time durations of each of the determined protocols for previously performed examinations, using a statistical algorithm, based on the time durations of each of the determined protocols for the previously performed examinations, wherein the statistics include a  plurality of protocol percentiles for the time durations; create a set of simulated patients based on a first set of prior patients selected from the plurality of protocol percentiles; create a first training set comprising the set of simulated patients and a second set of prior patients based on one of the protocol percentiles; train the statistical algorithm in a first stage using the first training set to obtain a 0-95th percentile examination time duration; create a second training set for a second stage of training comprising the first training set and a set of 100-95th percentile exam duration patients; train the statistical algorithm in a second stage using the second training set to obtain a worst case examination time duration; create a third training set comprising the 0-95th percentile exam duration and the worst case exam duration to obtain a simulated average examination time duration for each of the protocols; and create the simulated average examination time duration[[s]] of each of the determined protocols which is also directed to mental process and mathematical concepts.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 includes steps performed “automatically” and an electronically formatted schedule.  Claim 26 is directed to a non-transitory computer readable storage medium encoded with instructions to perform the method, automatically performed steps and an electronically formatted schedule.  These computer elements only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   

The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 4, 6-14, 18, 20-22, and 24 further limit the abstract idea.  Claim 2 merely displays the electronically formatted schedule and claim 5 and 27, 28, 29 instructs the user to perform the imaging based on the schedule which amounts to mere instruction to apply the abstract idea.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14, 18, 20-22, 24, 26-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, independent claims 1 and 26 have been amended to recite creating a set of simulated patients based on a first set of prior patients selected from the plurality of protocol percentiles; creating a first training set comprising the set of simulated patients and a second set of prior patients based on one of the protocol percentiles; training the statistical algorithm in a first stage using the first training set to obtain a 0-  95th percentile examination time duration; creating a second training set for a second stage of training comprising the first training set and a set of 100-95th percentile exam duration patients; training the statistical algorithm in a second stage using the second training set to obtain a worst case examination time duration; creating a third training set comprising the 0-95th percentile exam duration and the worst case exam duration to obtain a simulated average examination time duration for each of the protocols which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore, III et al, US 2007/0143136 – Handling Radiology Orders in a Computerized Environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683


/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683